Citation Nr: 1218881	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-38 668	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont

THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for a low back strain with degenerative disc disease at L4-L5 (low back or lumbosacral spine disability).

2.  Entitlement to an effective date earlier than February 29, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990.

This appeal to the Board of Veterans' Appeals (Board) is from October 2004 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board granted service connection for a low back disorder in an August 2004 decision.  And in October 2004, in implementing the Board's decision, the RO assigned an initial 40 percent rating for the low back disorder - then characterized as simply a low back strain, retroactively effective from August 31, 2001, the date of receipt of the Veteran's claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran timely appeals his initial rating, VA must consider whether his rating should be "staged" to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In a more recent September 2007 decision, during the pendency of this appeal, the RO increased the rating for the low back disorder from 40 to 60 percent with the same retroactive effective date of August 31, 2001, indicating the disability now included degenerative disc disease (DDD) at L4-L5.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Board issued a decision in December 2008 denying the claim for an initial rating higher than 60 percent for the low back (lumbosacral spine) disability.  The Board remanded the other claim that also had been appealed, for a TDIU, to have the Veteran examined for a medical opinion concerning whether this service-connected disability precludes him from obtaining and maintaining substantially gainful employment.

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), to the extent it had denied his claim for an initial rating higher than 60 percent for his low back disability. 

In a September 2009 order, granting a joint motion, the Court partially vacated the Board's decision to the extent it had denied this claim for an initial rating higher than 60 percent for the low back disability.  The Court remanded this claim to the Board for compliance with the instructions in the joint motion.  

Meanwhile, the TDIU claim the Board had remanded in its prior decision, since has been granted in an April 2010 decision of the AMC's Remand and Rating Development Team at the RO in Huntington, West Virginia.  The TDIU was made retroactively effective from March 1, 2008.  In a June 2010 statement, the Veteran expressed his disagreement with the March 1, 2008 effective date.

In January 2011, in order to comply with the Court's instructions, and because the claim for an earlier effective date for the grant of the TDIU required further development, the Board remanded these claims to the RO via the Appeals Management Center (AMC).  In an October 2011 statement of the case (SOC), the RO assigned February 29, 2008, as the new effective date for the grant of the TDIU.  However, the Veteran continued to express his dissatisfaction with this effective date and perfected this appeal to the Board in November 2011.  38 C.F.R. § 20.200 (2011).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this downstream issue).  All requested development has been completed and the claims are once again before the Board.



FINDINGS OF FACT

1.  The Veteran's low back disorder is manifested by X-ray evidence of DDD and degenerative arthritis (i.e., degenerative joint disease (DJD)) of the lumbar spine at L4-L5, with the most severe limitation of flexion to 40 degrees, extension to 15 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 40 degrees.  The September 2005 examiner indicated the Veteran was additionally limited by 5 degrees on extension, mild weakened movement, mild fatigue and mild lack of endurance.  In contrast, the July 2008 and January 2009 examiner indicated the Veteran was not additionally limited by pain, fatigue and weakness following repetitive motion testing.  He does not have ankylosis.  

2.  His claim of entitlement to a TDIU was received in July 2005.  However, despite his assertion that he has not worked since 2001, records show he remained gainfully employed until February 29, 2008, so until much more recently, and only then was he forced to leave his job because of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 60 percent for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5285, 5292-5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a , DCs 5237, 5243 (effective September 26, 2003).

2.  The criteria also are not met for an effective date earlier than February 29, 2008, for the grant of his TDIU.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The March 2006 letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications 

with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC, and even three SSOCs, discussing this downstream element of his claim, which again is for a higher initial rating for his low back disability, and citing the applicable statutes and regulations and discussing the reasons and bases for not assigning an even higher rating (that is, discussing why there was an initial 40 percent rating for this disability, then a higher 60 percent rating, but not an even greater rating).  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claim.

As for his claim for an earlier effective date for the grant of a TDIU, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing him.  The RO obtained all medical and other records that he and his representative identified as relevant to this claim.  The TDIU claim at issue, for an earlier effective date, does not meet the statutory and regulatory requirements for a VA examination and/or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  Moreover, resolution of this claim turns more so on when this claim actually was filed in relation to when there was the required indication of unemployability on account of service-connected disability.  And the medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion this long after the fact.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).

Accordingly, the Board finds that no further development of the claims is needed to meet the requirements of the VCAA or Court.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs) and private treatment records in support of his claims.  In addition, the RO arranged for several VA compensation examinations, initially in September 2005, again in July 2008, and more recently in January 2009 to assess and reassess the severity of his low back disability, which is now the determinative downstream issue since his appeal is for a higher initial rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of the Veteran's low back disability was in January 2009.  The report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  The mere passage of time since does not automatically render that examination inadequate; rather, there must be credible evidence of a change in condition or worsening of the disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, neither the Veteran nor his representative has alleged the low back disability is worse than when last examined in January 2009.  Further, there is no evidence, such as treatment records from either a private physician or VA, suggesting the Veteran has been receiving treatment for this disability on account of its worsening.  Therefore, yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Board is also satisfied as to compliance with its January 2011 remand directives insofar as providing the Veteran the required SOC concerning his earlier effective date TDIU claim and in giving him opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also, in response, filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing him.

II.  Entitlement to an Initial Rating Higher than 60 Percent for the Low Back Disability

The Veteran claims that his back disability is more severe than his currently assigned 60 percent disability rating suggests and, therefore, warrants a higher rating.  For the reasons and bases discussed below, the Board finds that the record does not support a rating higher than 60 percent for his back disability. 

Since, as already alluded to, the Veteran's claims arise from his disagreement with the initial rating assigned following the grant of service connection for his back disability, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, since has extended this practice even to claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA evaluates disabilities by applying a schedule of ratings (Rating Schedule) based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but VA will assign the higher of two evaluations if the disability more closely approximates the criteria for that rating.  Otherwise, VA assigns the lower rating.  38 C.F.R. § 4.7.

All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected condition, the disorder and reports of rating examinations are to be viewed in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability, or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But that said, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40 .


Entitlement to service connection for lumbosacral strain was established in an August 2004 Board decision, and in effectuating that decision the RO assigned an initial 40 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5295-5292, retroactively effective from August 31, 2001.  The Veteran appealed that initial disability rating, and in a September 2007 decision during the pendency of his appeal the RO increased the disability rating to 60 percent with the same retroactive effective date of August 31, 2001.  The RO changed the Diagnostic Codes under which his disability is rated, however, to 5295-5293.

The criteria for evaluating intervertebral disc syndrome (IVDS) under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") have changed twice since the Veteran filed this claim.  The criteria were first revised effective September 23, 2002, codified as amended at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  Subsequently, they were revised again effective September 26, 2003, at which time the DC was renumbered to 5243, codified as amended at 38 C.F.R. § 4.71a, DC 5243 (2011) ("the newly revised criteria").

The criteria prior to September 26, 2003 (the "old criteria"), for evaluating a lumbosacral strain are: 

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion....................................40 

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.................................20 

With characteristic pain on motion.......................................10 

With slight subjective symptoms only....................................0 

See 38 C.F.R. § 4.71a, DC 5295 (2002).

As for limitation of motion of the lumbar segment of the spine, it was rated as follows: 

Severe.................................40

Moderate..............................20

Slight...................................10

See 38 C.F.R. § 4.71a, DC 5292 (2002). 

Effective September 26, 2003, the new general rating formula for injuries and diseases of the spine (other than IVDS) was revised using more objective criteria (the "new criteria").  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The new general rating criteria for the spine are: 

Unfavorable ankylosis of the entire spine ...........................100 

Unfavorable ankylosis of the entire thoracolumbar spine ..........50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine .........................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ....................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...........................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height............10 

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 (2002), a 60 percent rating requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent evaluation requires severe symptoms, recurring attacks with intermittent relief.  Moderate symptoms with recurring attacks warrant a 20 percent disability evaluation, and mild symptoms warrant a 10 percent disability evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002). 

As of September 23, 2002, the Veteran also may be rated under the revised criteria for IVDS, codified as amended at 38 C.F.R. § 4.71a, DC 5293 (2003).  The revised criteria provide for two possible methods of rating his IVDS.  First, where IVDS affects a nerve, the disability may be rated by combining (under 38 C.F.R. § 4.25) separate ratings for chronic neurologic and orthopedic manifestations.  Or a rating may be assigned on the basis of the total duration of incapacitating episodes. 

Incapacitating episodes are rated as follows:  if there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, VA assigns a 60 percent rating; if at least 4 weeks but less than 6 weeks - a 40 percent rating; if at least 2 weeks but less than 4 weeks - a 20 percent rating; if at least 1 week but less than 2 weeks - a 10 percent rating. 

Note (1) to the revised criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

Effective September 26, 2003, the criteria for IVDS were again revised ("newly revised criteria").  See 38 C.F.R. § 4.71a, DC 5243 (2011).  This new regulation includes the same language from the previously revised regulation for rating IVDS based on the number of incapacitating episodes.  In addition, though, it provides that IVDS also may be rated under the new General Rating Formula for Diseases and Injuries of the Spine, as discussed above. 

Normal range of motion of the combined thoracic and lumbar (i.e., thoracolumbar) segment of the spine is forward flexion to 90 degrees; backward extension to 30 degrees; right and left lateral flexion to 30 degrees; and rotation to the right and left sides to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011). 

When, as here, the governing laws or regulations change during the pendency of an appeal, the most favorable version generally will be applied.  This determination depends on the facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all evidence on file must be considered, but the amended version shall apply only prospectively to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version shall apply to periods preceding the amendment but may also apply after the effective date of the amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See also, 38 C.F.R. § 3.114. 

Accordingly, for the period prior to September 23, 2002, only the old rating criteria for a lumbosacral strain and IVDS may be applied.  Conversely, from September 23, 2002 to September 26, 2003, the revised criteria for IVDS may also be applied if they are more beneficial to the Veteran.  And as of September 26, 2003, the revised general rating criteria for the spine and the newly revised criteria for IVDS also may be applied, but again, only if they are more beneficial to him.  

Turning now to the relevant facts, a September 2001 report by Dr. P.J.K., a private physician, noted slow, painful forward flexion, painful extension to 20 degrees, soreness with lateral bending, normal rotation and positive straight leg raise with pain.  A February 2002 treatment record from Lougheed Medical Clinic recounted a history of pain, an inability to return to work as a security guard or any job requiring running or more than occasional light lifting.  Additionally private treatment records from Gable and Lougheed Medical Clinics, dating to March 2008, continue to show the Veteran's complaints of and treatment for his low back disability.  However, they do not also include any objective range of motion testing.  

The Veteran was scheduled for a compensation examination in September 2005 to determine the then current severity of his low back disorder.  The examiner reviewed the Veteran's claims file for his pertinent medical and other history.  During the examination, he complained of low back pain radiating into his buttocks, thighs and legs.  He denied any history of incapacitating episodes or muscle spasms.  A neurologic examination of the lower extremities found no evidence of sciatic notch tenderness in either buttock.  Straight leg test was negative for sciatica.  Sensory examination was without numbness to light touch over the back, thighs, legs and feet.  Motor strength testing also was normal and his knee and ankle reflexes were brisk.  Range of motion testing exhibited 40 degrees of flexion in the seated position, 25 degrees of extension, 30 degrees of left and right lateral flexion and 40 degrees of left and right lateral rotation.  After reviewing the X-rays of the veteran's lumbar spine, this examiner diagnosed mild DDD and degenerative arthritis (DJD) with narrowing at the L4-L5 disc space. 

With respect to his occupation, the Veteran reported that he had been unemployed for the past year and had only worked nine months in the last four and one-half years.  He went back to school and got a degree in graphic design.  However, he had to quit both jobs he obtained allegedly due to his low back disorder.  As a result, this examiner found there was evidence of functional impairment because the Veteran's subjective symptoms of his low back disorder were moderately severe.  Nevertheless, this examiner did not provide an opinion as to whether the Veteran's service-connected low back disorder prevented him from obtaining and maintaining substantially gainful employment.  

The examiner described the Veteran's "limitation of motion on repetitive use" as 5 degrees on extension due to pain and mild weakened movement, mild fatigue, and mild lack of endurance.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011, see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Veteran was scheduled for another compensation examination in July 2008, again to determine the then current severity of his low back disorder.  The examiner reviewed the claims file for the Veteran's pertinent medical and other history.  During the examination, he complained of low back pain radiating into both his lower extremities.  He reported minor flare-ups on a daily basis.  He denied any history of incapacitating episodes.  Objective findings indicated there was no evidence of tenderness to palpation in the lumbosacral spine, no muscle spasms or any trigger points.  Range of motion testing exhibited 60 degrees of flexion, 15 degrees of extension, 35 degrees of right and 30 degrees of left lateral rotation and 45 degrees of left and right lateral flexion. 

A neurological examination noted the Veteran's knee reflexes were 1/3.  His ankle reflexes were 2/3 bilaterally.  Motor strength of his knees and ankles was grade 5 bilaterally with no weakness.  There was no evidence of muscle spasms or fasciculation in the lower extremities.  He had no atrophy.  There was no numbness to light touch over the thighs, legs, or feet.  There was no evidence of sciatica tenderness in either buttock.  He had no sciatica with straight leg raising.  The diagnosis was lumbar spine DDD at L4-L5.

With respect to his employment, the Veteran had gone through retraining in graphic communications and graphic arts.  However, he could not maintain two different positions and had to quit after 2 and 7 months, respectively.  In addition, he acknowledged that he had worked as a security guard from March 2007 to February 2008, but he said he had to quit, once again, due to his increasing low back pain.  As such, the record shows he was able to obtain and maintain substantially gainful employment for almost a whole year.  Currently, though, he appears to be unemployed and, in fact, unemployable since last working in February 2008, although, once again, this examiner did not provide an opinion as to whether the Veteran's service-connected low back disorder prevents him from obtaining and maintaining substantially gainful employment. 

The examiner noted the Veteran was not additionally limited by pain, fatigue weakness and lack of endurance on repetitive use.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011), see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Most recently, the Veteran was scheduled for a VA compensation examination in January 2009 with the same examiner to again assess the then current severity of his low back disability.  The examiner reviewed the claims file for the Veteran's pertinent medical and other history.  The Veteran stated that his pain symptoms are the same as when he was last evaluated in July 2008.  During the examination, he complained of constant low back pain at a level of 6 to 7 out of 10.  He also stated that he sometimes has a sharp pain in his back and has had a giving way of his legs.  There are also reported symptoms of recurrent transient numbness and tingling in his feet.  There are no reports of bowel or bladder dysfunctions.  He reported minor flare-ups on a daily basis.  He denied any history of incapacitating episodes.  Objective findings indicated there was no evidence of tenderness to palpation in the lumbosacral spine, no muscle spasms or any trigger points.  Range of motion testing exhibited 55 degrees of flexion, 20 degrees of extension, 30 degrees of right and left lateral rotation, and 35 degrees of left and right lateral flexion. 

A neurological examination noted the Veteran's knee reflexes were 2/4.  His ankle reflexes were 2/4 bilaterally.  Motor strength of his knees and ankles was grade 5 bilaterally with no weakness. There was no evidence of muscle spasms or fasciculation in the lower extremities.  There was no numbness to light touch over the thighs or legs, with mild numbness on the bottoms of the feet.  There was no evidence of sciatica tenderness in either buttock.  He had no sciatica with straight leg raising.  The diagnosis was lumbar spine DDD at L4-L5. 

With respect to employment, the examiner noted there had been no change in the Veteran's employment history since the July 2008 examination, which was that he was then currently unemployed.  However, the examiner determined the Veteran could not return to work if involving prolonged walking, sitting or repeated lifting due to his low back pain.  The examiner described the Veteran's low back disability as moderately severe because of the chronic low back pain.

The examiner noted the Veteran was not additionally limited by pain, fatigue weakness and lack of endurance on repetitive use.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011), see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59. 

During the course of this appeal, VA has evaluated the Veteran's low back disorder under DCs 5292-5295 (inclusive of DC 5293) for limitation of motion of the lumbar spine, IVDS, and lumbar strain.  He currently has a 60 percent rating, which already exceeds the highest possible rating under the former DC 5292 (even accepting that he has "severe" limitation of motion of his lumbar spine), and which also already exceeds the highest possible rating of 40 percent under the former DC 5295 (for "severe" lumbosacral strain) and equals the highest possible rating of 60 percent under the former DC 5293 (for "pronounced" IVDS).  He therefore must satisfy the requirements of some other DC, former or revised, to receive a rating higher than 60 percent, and unfortunately he does not.


In this regard, he does not have a demonstrable deformity of the L1 vertebra, so a higher rating is not available under the former DC 5285.  The August 2001, September 2005, and January 2009 X-rays did not find any evidence of fracture or subluxation of his lumbar spine.  The January 2009 X-rays specifically revealed minimal psteophytosis and stable and unremarkable joints.  So a higher evaluation under DC 5285 is not permissible. 

He also does not have ankylosis, either favorable or unfavorable, to warrant assigning a rating higher than 60 percent under the former DC 5286.  He does not have unfavorable ankylosis of his entire thoracolumbar spine (collectively referring to the thoracic and lumbar segments) to warrant assigning a rating higher than 60 percent under the revised DCs 5237-5243, either.  Even accepting that he has severe limitation of motion, he has retained some quantifiable measure of movement of his low back in all directions (forward flexion, backward extension, left and right lateral bending and left and right rotation).  So, by definition, his lumbar spine is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  The Veteran does not have this level of impairment.


Under the revised and newly revised criteria for IVDS, he is not entitled to a rating higher than 60 percent.  Under DC 5243, a 60 percent rating is the maximum rating available under this diagnostic code so a higher rating is unavailable.  Even assuming there was a higher rating available under this diagnostic code, he specifically denied any episodes of incapacitation during his VA examinations in September 2005, July 2008, and January 2009, and there is no indication of 
doctor-prescribed bedrest suggesting otherwise.

Moreover, although he has complained of symptoms radiating into his lower extremities, the September 2005, July 2008 and January 2009 VA examiners found no evidence of sciatica.  Indeed, the examiners determined he had no sciatica during straight leg raise testing.  38 C.F.R. § 4.71a, DC 5237, Note 1.

Even assuming he had intermittent pain radiating into his lower extremities, an additional 10 percent per lower extremity (with the bilateral factor) combined with the 20 percent rating for limitation of motion would only warrant a 40 percent rating for his low back disorder under the new criteria.  38 C.F.R. §§ 4.71a, 4.124a, DCs 5237, 8520; see also 38 C.F.R. § 4.25.

Under DCs 5235-5242, forward flexion of 40, 60, and 55 degrees only supports a 20 percent rating, as his range of motion is greater than 30 degrees but less than 60 degrees.  See, again, the results of his September 2005, July 2008, and January 2009 VA examinations, respectively. 

Although the September 2005 examiner also noted some evidence of lordosis due to possible muscle spasms in the Veteran's lumbar spine, this finding only supports a 20 percent rating under DC 5237.

The September 2005 examiner described the Veteran's "limitation of motion on repetitive use" as 5 degrees on extension due to pain and mild weakened movement, mild fatigue, and mild lack of endurance.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In contrast, the July 2008 and January 2009 examiner found no evidence additional limitation of motion on repetitive motion testing.  Despite these contrary findings, the examiners all opined that the Veteran has moderately severe functional impairment due to his service-connected low back disorder.  Therefore, these medical opinions suggest he should receive an additional 10 percent rating based on these findings.  However, his 60 percent rating under the old criteria already takes into account his functional impairment due to pain and his alleged neurologic symptoms, so additional compensation for this very same thing would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation, and Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In short, the preponderance of the evidence is against an initial rating higher than 60 percent for his low back disorder under any criteria of the rating schedule.  And since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, it already has been conceded the Veteran is unemployable on account of his service-connected low back disability, which is his only service-connected disability, so the entire reason he is unable to continue working.  The CAVC has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment, whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")  So having determined he is totally unemployable on account of this service-connected disability necessarily means there is even more than marked interference with his employment or employability on account of same, so no need to consider his entitlement to an extra-schedular rating.

III.  Entitlement to an Effective Date Earlier than February 29, 2008 for the Grant of the TDIU

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).
In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).


Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (wherein the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning now to the facts and contentions of this specific case.  The Veteran contends that his effective date should go back to July 2001 for his TDIU because that supposedly was when he last worked on a full-time basis.  See his June 2010 Notice of Disagreement (NOD).

In the June 2006 decision that initiated this appeal, the RO denied his claim of entitlement to a TDIU.  He appealed that decision, and an April 2010 decision since issued granted this claim and at first assigned a retroactive effective date of March 1, 2008, because it was first factually ascertainable that he was unable to maintain employment as of February 28, 2008.  Since he timely appealed, however, that decision did not become final and binding on him, so consideration of an earlier effective date may proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a free-standing claim for an earlier effective date as to a previous final and binding decision is not authorized by law).  In a decision since issued in October 2011, during the pendency of this appeal, the RO assigned a slightly earlier effective date of February 29, 2008, because it was determined that 2008 was a leap year and that his last day of work was on February 28, 2008.

The Veteran first filed his claim for a TDIU in July 2005.  He earlier had filed a claim for service connection for his low back disability in August 2001, so around the time he says he last worked on a full-time basis on account of this disability.  And the initial 40 percent, and now 60 percent, rating he has for this low back disability dated and dates back to that August 2001 claim.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) in a similar circumstance when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD), the disability that had formed the basis of his TDIU claim.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But, here, regardless of whether considering employability since 2004 or 2001, it is not shown the Veteran was unable to obtain or maintain substantially gainful employment until February 29, 2008, at the earliest.  So this marks the correct effective date for his TDIU entitlement.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 27, 1991).


A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Here, the September 2005 VA compensation examiner failed to render an opinion as to whether the Veteran's service-connected low back disorder prevented him from obtaining and maintaining substantially gainful employment.  But the subsequent July 2008 examiner noted the Veteran had gone through retraining in graphic communications and graphic arts, although he reportedly could not maintain two different positions and had to quit after 2 and 7 months, respectively.  He also has acknowledged more recently working as a security guard, however, from March 2007 to February 2008, although he eventually had to quit that job, too, because of his increasing low back pain.  Still, the record shows he was gainfully employed until February 2008, despite the fact that the July 2008 examiner also did not provide an opinion as to whether the Veteran's service-connected low back disability prevented him from returning to the workforce and obtaining and maintaining substantially gainful employment.

In January 2009 this same examiner noted there was no change in the Veteran's employment history since the last examination, meaning since July 2008, which is that he was still unemployed.  This examiner also determined the Veteran could not return to work because of his low back pain with prolonged walking, sitting or repeated lifting.  So the cutoff date of his unemployment remained at February 2008, which is still far more recent than in July 2001 or thereabouts when he says he last worked on a full-time basis.  There is no indication his more recent jobs that continued up until February 2008 were not on a full-time basis or were not substantially gainful versus just marginal.

Also of record are his private treatment records from the Gable and Lougheed Medical Clinics, dating from January 2002 to March 2008.  These records show his complaints of and treatment for his low back disability.  A February 2002 treatment record recounted a history of pain, an inability to return to work as a security guard or any job requiring running or more than occasional light lifting.  The most recent letter from March 2008 notes that he was employed until February 28, 2008, when he could no longer maintain that job due to his back pain.  So the evidence shows he had several different jobs from 2001 until February 2008, including attending trade school.  Even though he was awarded an increase in his disability rating to 60 percent for his low back disorder, effective from August 31, 2001, it was not until February 29, 2008, that he actually last worked.


For these reasons and bases, the preponderance of the evidence is against this claim for an earlier effective date for the TDIU.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for an initial rating higher than 60 percent for the low back disability is denied.  

The claim for an effective date earlier than February 29, 2008 for the TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


